
	

114 S1276 IS: Offshore Energy and Jobs Act of 2015
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1276
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Mr. Cassidy (for himself, Mr. Vitter, Mr. Wicker, Mr. Cornyn, and Mr. Cochran) introduced the following bill; which was read twice and referred to the Committee on Energy and Natural Resources
		
		A BILL
		To amend the Gulf of Mexico Energy Security Act of 2006 to increase energy exploration and
			 production on the outer Continental Shelf in the Gulf of Mexico, and for
			 other purposes. 
	
	
		1.Short title
 This Act may be cited as the Offshore Energy and Jobs Act of 2015.
 2.Outer Continental Shelf leasing program reformsSection 18(a) of the Outer Continental Shelf Lands Act (43 U.S.C. 1344(a)) is amended by adding at the end the following:
			
 (5)(A)In this paragraph, the term available unleased acreage means that portion of the outer Continental Shelf that is not under lease at the time of a proposed lease sale, and that has not otherwise been made unavailable for leasing by law in the Gulf of Mexico.
 (B)In each oil and gas leasing program under this section, the Secretary shall make available for leasing, and conduct lease sales including, at least 50 percent of the available unleased acreage within each outer Continental Shelf planning area in the Gulf of Mexico considered to have the largest undiscovered, technically recoverable oil and gas resources (on a total btu basis) based on the most recent national geologic assessment of the outer Continental Shelf, with an emphasis on offering the most geologically prospective parts of the planning area.
 (6)(A)The Secretary shall include in each proposed oil and gas leasing program under this section any State subdivision of an outer Continental Shelf planning area in the Gulf of Mexico that the Governor of the State that represents that subdivision requests be made available for leasing.
 (B)The Secretary may not remove a subdivision described in subparagraph (A) from the program until publication of the final program.
 (7)(A)The Secretary shall make available for leasing under each 5-year oil and gas leasing program under this section any outer Continental Shelf planning area in the Gulf of Mexico that—
 (i)is estimated to contain more than 2,500,000,000 barrels of oil; or (ii)is estimated to contain more than 7,500,000,000,000 cubic feet of natural gas.
 (B)To determine which planning areas meet the criteria described in subparagraph (A), the Secretary shall use the document entitled Bureau of Ocean Energy Management Assessment of Undiscovered Technically Recoverable Oil and Gas Resources of the Nation’s Outer Continental Shelf, 2011..
		3.Moratorium on oil and gas leasing in certain areas of the Gulf of Mexico
 (a)Definition of military mission lineSection 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking paragraph (8) and inserting the following:
				
 (8)Military mission lineThe term Military Mission Line means the western border of the Eastern Planning Area extending from the State of Florida waters to the point that is 50 miles south in the Gulf of Mexico..
 (b)MoratoriumSection 104(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
 (1)in paragraph (2), by striking 125 and inserting 50; and (2)by striking paragraph (3) and inserting the following:
					
 (3)any area in the Central Planning Area that is within— (A)the 181 Area; or
 (B)50 miles off the coastline of the State of Florida.. 4.Requirement to implement proposed 2017–2022 oil and gas leasing program (a)In generalExcept as otherwise provided in this Act and the amendments made by this Act, the Secretary of the Interior shall implement the Proposed Final Outer Continental Shelf Oil & Gas Leasing Program (2017–2022) in accordance with the schedule for conducting oil and gas lease sales set forth in that proposed program, the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.), and other applicable law.
 (b)Modified and additional lease salesNotwithstanding subsection (a) and the schedule of lease sales in the Proposed Final Outer Continental Shelf Oil & Gas Leasing Program (2017–2022), the Secretary shall conduct under the Outer Continental Shelf Lands Act (43 U.S.C. 1331 et seq.) certain oil and gas lease sales in OCS Planning Areas in accordance with the schedule set forth in following table:Lease Sale No.OCS Planning AreaYear300Eastern Gulf of Mexico2018301Eastern Gulf of Mexico2019302Eastern Gulf of Mexico2020.
 (c)Lease sales describedFor purposes of subsection (b), lease sale numbers 300, 301, and 302 shall be conducted— (1)for lease tracts in the Eastern Planning Area, as determined by and at the discretion of the Secretary, subject to subparagraph (3);
 (2)during the year specified for each such lease sale in the table contained in subsection (b); and (3)in accordance with the applicable provisions of this Act.
				5.Disposition of outer Continental Shelf revenues to Gulf producing States
 (a)DefinitionsSection 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended—
 (1)by striking paragraph (7) and inserting the following:  (7)Gulf producing StateThe term Gulf producing State means—
 (A)each of the States of Alabama, Louisiana, Mississippi, and Texas; and (B)effective beginning in fiscal year 2017, the State of Florida.; and
 (2)in paragraph (9)(A)— (A)in clause (i)(II), by striking and at the end; and
 (B)by striking clause (ii) and inserting the following:  (ii)with respect to the Gulf producing States described in paragraph (7)(A), in the case of fiscal year 2017 and each fiscal year thereafter, all rentals, royalties, bonus bids, and other sums due and payable to the United States received on or after October 1, 2016, from leases entered into on or after December 20, 2006; and
 (iii)with respect to the State of Florida, all eligible rentals, royalties, bonus bids, and other sums due and payable to the United States from leases entered into in the Eastern Planning Area on or after October 1, 2016..
 (b)Disposition of revenuesSection 105(a) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking paragraph (2) and inserting the following:
				
 (2)in the case of qualified outer Continental Shelf revenues generated from outer Continental Shelf areas adjacent to Gulf producing States, 50 percent in a special account in the Treasury from which the Secretary shall disburse—
 (A)75 percent to Gulf producing States in accordance with subsection (b); and (B)25 percent to provide financial assistance to States in accordance with section 200305 of title 54, United States Code, which shall be considered income to the Land and Water Conservation Fund for purposes of section 200302 of that title..
 (c)Limitation on amount of distributed qualified outer Continental Shelf revenuesSection 105(f) of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432) is amended by striking paragraph (1) and inserting the following:
				
 (1)In generalSubject to paragraph (2), the total amount of qualified outer Continental Shelf revenues described in section 102(9)(A)(ii) that are made available under subsection (a)(2)(A) shall not exceed—
 (A)for fiscal year 2017, $500,000,000; (B)for each of fiscal years 2018 through 2025, $699,000,000; and
 (C)for each of fiscal years 2026 through 2055, $999,000,000.. 6.National defense (a)National defense areasNothing in this Act or an amendment made by this Act affects the authority of the Secretary of Defense, with the approval of the President, to designate national defense areas on the outer Continental Shelf pursuant to section 12(d) of the Outer Continental Shelf Lands Act (43 U.S.C. 1341(d)).
 (b)Prohibition on conflicts with military operationsNo person may engage in any exploration, development, or production of oil or natural gas on the outer Continental Shelf under a lease issued under this Act that would conflict with any military operation, as determined in accordance with—
 (1)the agreement entitled Memorandum of Agreement between the Department of Defense and the Department of the Interior on Mutual Concerns on the Outer Continental Shelf signed July 20, 1983; and
 (2)any revision or replacement of that agreement that is agreed to by the Secretary of Defense and the Secretary of the Interior after that date but before the date of issuance of the lease under which the exploration, development, or production is conducted.
				7.Environmental impact statement requirement
 (a)In generalFor purposes of this Act and in order to conduct lease sales in accordance with the lease sale schedule established by this Act, the Secretary of the Interior shall prepare a multisale environmental impact statement under section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332) for all lease sales required under this Act that are not included in the Proposed Final Outer Continental Shelf Oil & Gas Leasing Program (2017–2022).
 (b)Actions To be consideredNotwithstanding section 102 of the National Environmental Policy Act of 1969 (42 U.S.C. 4332), with respect to the statement described in subsection (a), the Secretary of the Interior—
 (1)shall not be required— (A)to identify nonleasing alternative courses of action; or
 (B)to analyze the environmental effects of any alternative courses of action; and
 (2)shall only be required— (A)to identify—
 (i)a preferred action for leasing; and (ii)not more than 1 alternative leasing proposal; and
 (B)to analyze the environmental effects and potential mitigation measures for the preferred action and alternative leasing proposal identified under subparagraph (A).
 8.Coastal State authorizationPrior to publishing the programmatic environmental impact statement relating to any Proposed Final Outer Continental Shelf Oil and Gas Leasing Program, a Gulf producing State (as defined in section 102 of the Gulf of Mexico Energy Security Act of 2006 (43 U.S.C. 1331 note; Public Law 109–432)), shall have the option to enter into the offshore oil and gas leasing and development program described in that Proposed Final Outer Continental Shelf Oil and Gas Leasing Program if—
 (1)the legislature of that Gulf producing State enacts a law approving entering into the program; and
 (2)that resolution is signed by the Governor of the Gulf producing State. 9.Air emissions from outer Continental Shelf activitiesSection 328(b) of the Clean Air Act (42 U.S.C. 7627(b)) is amended in the first sentence by inserting Florida, after Mississippi,.
		10.Offshore certainty
 (a)DefinitionsIn this section: (1)DirectorThe term Director means the Director of the National Marine Fisheries Service.
 (2)HarassmentThe term harassment has the meaning given the term in section 3 of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1362).
 (3)Request for incidental harassment authorizationThe term request for incidental harassment authorization means a request submitted to the Director by an individual or entity subject to this Act (or an amendment made by this Act) to conduct an activity in accordance with this Act (or an amendment made by this Act), regardless of whether the activity may result in incidental harassment of a marine mammal or marine mammal stock in the wild.
 (b)Requests for incidental harassment authorizationThe Director shall— (1)accept as complete a written request for incidental harassment authorization by not later than 45 days after the date of submission of the request for incidental harassment authorization; or
 (2)provide to the requester, by not later than 15 days after the date of submission of the request for incidental harassment authorization, a written notice of any additional information required to complete the request for incidental harassment authorization.
 (c)Action on submission of additional informationThe Director shall—
 (1)accept as complete a request for incidental harassment authorization by not later than 30 days after the date of submission of any additional information required under subsection (b)(2); or
 (2)return the request for incidental harassment authorization to the requester, together with a written explanation of the reasons for denial of the request for incidental harassment authorization.
 (d)Failure To respondIf the Director fails to respond to a request for incidental harassment authorization in accordance with an applicable deadline under subsection (b) or (c), the request for incidental harassment authorization shall be considered to be complete.
 (e)Treatment of complete requests for incidental harassment authorizationThe Director shall proceed with a request for incidental harassment authorization that is accepted as, or considered to be, complete under subsection (b)(1), (c)(1), or (d) in accordance with section 101(a) of the Marine Mammal Protection Act of 1972 (16 U.S.C. 1371(a)).
 11.Continuous operations ruleThe Secretary of the Interior shall amend the regulation issued under section 250.180 of title 30, Code of Federal Regulations, so that any requirement in that regulation for continuous operation is for a period of 270 days instead of 180 days.
		12.Expedited judicial review
 (a)Definition of covered energy developmentIn this section, the term covered energy development means any action or decision by a Federal official regarding— (1)the leasing of offshore Federal land (including submerged land) in the outer Continental Shelf for the exploration, development, production, processing, or transmission of oil, natural gas, or any other source or form of energy, including actions and decisions regarding the selection or offering of offshore Federal land in the outer Continental Shelf for such leasing; or
 (2)any action under a lease described in paragraph (1), except that this section shall not apply to a dispute between the parties to a lease entered into under a provision of law authorizing the lease regarding obligations under the lease or the alleged breach of the lease.
 (b)Exclusive jurisdiction over causes and claims relating to covered energy developmentNotwithstanding any other provision of law, the United States District Court for the District of Columbia shall have exclusive jurisdiction to hear all causes and claims under this section or any other Federal law that arise from any covered energy development, except for any cause or claim arising under the jurisdiction of the United States Court of Appeals for the Fifth Circuit, and brought in a United States court within that circuit.
			(c)Time for filing complaint
 (1)In generalEach case or claim described in subsection (b) shall be filed not later than the end of the 60-day period beginning on the date of the action or decision by a Federal official on the covered energy development concerned.
 (2)ProhibitionAny cause or claim described in subsection (b) that is not filed within the time period described in paragraph (1) shall be barred.
				(d)District Court for District of Columbia deadline
 (1)In generalEach proceeding that is subject to subsection (b) shall— (A)be resolved as expeditiously as practicable and in any event by not later than 180 days after the date the cause or claim is filed; and
 (B)take precedence over all other pending matters before the District Court for the District of Columbia.
 (2)Failure to comply with deadlineIf an interlocutory or final judgment, decree, or order has not been issued by the District Court for the District of Columbia by the deadline described in paragraph (1), the cause or claim shall be dismissed with prejudice and all rights relating to the cause or claim shall be terminated.
 (e)Ability To seek appellate reviewAn interlocutory or final judgment, decree, or order of the District Court for the District of Columbia under this section may be reviewed by no other court except the Supreme Court.
 13.GAO report on cumulative cost of regulation for offshore energy productionThe Comptroller General of the United States shall— (1)conduct more accurate estimates of the cost of complying with major Federal rules relating to offshore energy development and production activities on the outer Continental Shelf; and
 (2)submit to the appropriate committees of Congress a report describing the results of the estimates calculated under paragraph (1).
			
